EY    GENE




Honorable 8~ It. Booku
cgu8ty Attorney

:?ib-           l Tmr


lh a r Sir i,                          OphiOB Ito*o-4822
                                       Bea Right of the 8tita SC Toxar to
                                       lr a h o ao rtfo r feit
                                                            p r o p er o*f”
                                       alira under the faotn rot forth.

         Purmuaatto your lottqr of auooatdata ad&wed    to Mr. Sellan,
m ham givo8 +ho lbjoot rCter Choreof our oarrib]. oonaidera*io8.  Fraa
y o ur
     l& tuweq uo ate  p a rl
                           k  ,
                            iwbitutlq,hlaak~  for the ide8tig~    parta,
aa the la quoatiom8am not affootodbp tha omirriomc

           mIt dll k vow mmh lpproeiakod ii you will lnfora Y aa to tha
righ% of e    Btato of Taco to +vo laohoitod to it the prop&@ ouod g
aa a1i.a umdu tbo fol,lawiymotof faotaa

            “. . . wa bon xq a, 1m, in ..;G&,udotmatothr,
bitod  Sbtor a or about JNO 14, 1902. Ha ham rwidod in Rod IWmr
County for l  pprmim4toly im&w-fira     yearr and l&ut ta yoarr ago ho took
out hi8 f'irrt lettorr of Mtwali8atio8,      Wi nwu   gwwmd the proooodiya
any furthu.

           "& aaquind in . . . (rroat Parr) revoralhmdrod l orom of lam3
ia Red River Couaty ,,Tuar,whioh he tiill  a(#, Ea alma rrmm quit. a bit
of parmml po&erCy '. . . it was pp~intaatiyn to imtituto orohoatprooood-
imgm am requind  of mo wdu Art. 172.

           Vitl* 6 (R.C.8.162s) whioh 0w-u~ &rbL 166477 appear* to-~-b
all ofthe mtatutkmgmermirg land maod w alio8I. ,Ikliwe Arta 176 ia
the om undu whloh%he maitwould bo filed bol I an wet lblr t9 drtorarim
whether or sot Art. 167 omtaim aa oxcopt$m &.wbioh he mw %a at&o to
&&oat the prooooding:r.I hm mot found w       doolricm 08 the quortioabat
it ‘awoarr ta m that AZ% 176 ia a Imeodural rtatnto*t all llieaamart
ocan& dth ngardle8B of Art. 167. -I d&rot how, h-m,           PU would like
to have your opi~ios&mwa;      llhrtia your adrioo  about the perronal
popu@     oouideri8g Art. 1771
            I. . .a (Ikpbariaa8d panatha~om~onrr)
Hon. Sam K. Hooker,page 2 (O-4826)



          It is noted first that you say the perao8involved%ook out
his first Isttersof uaturalisationnabout     ten years ago. Re prerumoyou
mean ha filed his deolarationof iatautionto become a naturalizedoitisem
of this countryunder the provisionsof Sec. 731. 6 U.S.C.A..amd that he
never followed-this  with a patitiom for naturali;ation   aa authorizedby 800.
732. Ibid. It is perham needlers to obre~e ia t&          conneotionthat
bsfk   suit is lmo;ght,-the  .iatura and statua of whatwu prooeedinga*rue
institutedshouldbe oarefullyoheohd.

         The real qusatiompreasatedis the affaof of Artiole167 R.C.S.,
or whather rmoh Artiols "oontaiarau exoeption'byqhioh ho may ba able to
defeatthe prooeeding8,*b tiioh you mean prooeedingainrtitutedto eaforoe
the provirio~rof Artiolr 176, B.C.S.

          Thhrflrrb Artioleof Title 6, R.C.S.,1925, spaoifiaathat:

          *ho alien or alla oorporafioaahall aoquiraamy luteroot,fight
or title either legal or equitablei8 or to yy laada 11 the State of Tear,
exceptae hereinafterprovided."

          Artiale 167, aupra,   r;adr aa followac

          "This title &all not apply to amy land now maed la thia Statq bg
aliaa, not aoquiradin viblatio8of arprlaw of thin State, a0 loug aa it ia
held by the preaeat owurq nor ta Iota or paroal8of land owned ly alieu
la any iroorporatedteu or oity of thi8 State, rorto the followingolareer
of alieaawho are, or who shall Wxme, bcma fide iuhabdtbrat~ of thi8 State,
ao long as they shall oomtinueto be bona fide inhabitautoof I&II Sta'bo#

"1. Aliens who were boua fide inhabitautsof this State on the data oa &ioh
this Aot baoometa law.

"2. Aliens eligibleto oitissuahipin the DiitedBtateawho shall beoomeboua
fide inhabitantsof thir State,and who shall, in ooafod$7 with the uatural-
isatiomlawa of the UaitadState*,hare deolarodtheir intsatioato becoma oit-
items of the kited States.

“3. Alien who are naturalborn oihirmasof utiom       whioh haze a comma lud
boundarywith the U~i6ed Statea.

"4. Alienawho are cdtiranaor eubjeotrof a ratioa :.whioh now      permit8oiti-
saa of this state to mm had ir fee ir suoh oouatry.”

           Ilsnext ooaaiderArticle 176: "All alien(a)'amdall alien corpora-
tionrinow orll%nS lmds iathis State shall on or before the last day of Janu-
ary 1926 file a written reportunder oath,withthe olerk of the oou~iqcourt
of the county  iu which such land is located,givingthe RW, age, oooupatior,
psrsomaldesoriptioa,plaoe of birth, laat foreignresidemoeaad allegiaaos,
the date and place of arrivialof said alisu irtha sited States,and his or
her presentresidenceand post-offiaeaddress,and the laugthof time of
  f    ,_           _-.




Hon. Sam IS.Hooker,page 3 (O-4823)



of r4sidenoein TOPI, and the foreignprinos,potatat4, Stat4 or aov4r-
4ignty,oftiohth4 all48 may at the firm be a oitirenor subjeat,and the
number of a4x-44of land mn4d by suoh alien in suoh oounty,th4 na~14and
nlmkr of the -a         %hr abrtraotand 04tiifloatenrrmkr,tb4 nm4 4f the
puaon    or peraonrfmm whap loquir4d,ud ahall 4ith4r de4orik raid land
w matm ad %omd4, or rafor to rooorded dead in whioh aam lr 80 derorikd,
whiohmporb ahall ti hm        a4 'REPORTOF ALIPN -HIP.'          All aliens and
ud all all48 oorporatimr hereafter prohtiag,       or in argrmannu     aoquiring
landr looated in Texas, shall,withir six montha after auoh purohaae, or
aoquisition,file with the oounv olerk of the oouatyin lrhioh4uoh land 14
loort4d,a ‘Report of Alla8 Ommr&ip, * in term4 44 above required.
ilim,or alien oorporatim who may a4w.m land in Tena. or who may? ore-
after roquir4my 1-d la Texan. bp mroh444 or othami4e. wh dua sut
within the tim proaoribedin thin arbiolr.filr the reporti ier4in provided
i’or. ahall be aubjeot tie have suoh land fwfoiW and eroheatod to the Stati
 of Tsnr. The reporta herein r4quir.dahall,wh4n 6h4 all.8 ir a tinor or
~persoa,          %a fllrd bythe paremb or guard*   of ruoh alien.     The oounty
 014rk of ,maohooun~ ahall ii14 andrroord the roporta ab4w providedfor in
a ropa+aterolunw,to '%44ntltl.d'RECORDOF ALIER -D          LUJ+‘.for      lsd
 ooun$y. The rrooniing of mqh reportm rhall k paid @ 9lk0 ; al5rr orn~.~
 (2bnph44ia oura)

          p l94l, the Tenr L4gialaturoanaoted House ml1 No. 993, printed
a4 Ohaptsr459, &moral and Sp4oialLam, 47th L4gialature,p. 704. Artiolo
176A wan thu4 plaoed in Tit14 6, nupra,and read4 a4 follows:

"All all484 and all al148 oorporationrthat hm4 not, within the time plv-
4orib4d$r Artdole  175, filed the report8 thereinprovidedfor, my ii14
ruoh rsport448 or bsfor4 th4 lart day of Daoenibu, 1941, and rush filing
shall be deemed ocsplianoewith Artiole 176e Added Aotm 1941, 47th Leg.,
p. 704, oh. 439, B 1.4
         The smergembyolaus4of the last quot4d l4gi4laticmoomtairr the
followinglanguage:

"Em4rgsmys ~h4 faot that there havu bast,oonfliotingopinionsrenderedby
the Attorn4yGenerala4 to what alien4 are r4quiredto file Allea %Ola4i%hip
Rsportsunder Article 176 makes the law uncertainand ha8 oaat a aloud upon
the tit14 of alienawho did mot file Alien Omsrahip Report4within +h4 tim4
pmsoribed by tht  Article  . . (eta.)”

             Ibare una%iietofindthat &4 prslrerb  law haa beea judioiollyOOB-
4tN4d by any appsllateoourts,heno4,w4 hav4 carefully4xamiMd the
*conflioting    opinions“of the Attorney Generalof this State a8 refleot4din
th4 abov4 quotatiorfromth4 aaugeaoy olause of the 1941Aot      of the bgisla-
ture.
         *lostof the statutm quoted above, partioularlyArtids  1’76 requir-
ing report 4md oraershipof land by ali4a4,have beea ooasideredin tbr44
oonferenoeopinion4of this Deputmeat. OpiaioaNo. 2466, Book 60, pm 362,
Hon.     Sam K. Hooker,page 4 (G-4623)



       dated Dso4mb4r2, 1922, appearingat page 513 of th4 Bienial Report of
       the Attwaey  Generalfor &92%1924, held that land klonging to alien4
       4xanptedv what is now Ml014 167 w4r4 not luquimd to be reportsdud
       r4gi5t4r4dmder the pro~aiona Of what is now ktiolo 176. Thi8 rulixg
       was rwaraed by opinion No. 2667, Book 62, pag4 78, dat4d F4bruax-y  19,
       1927, report4dat page 402 of th4 Attorney    Genenl~a Report for 1926-1928,
       whsr4in it na4 hsld that "all aliens owxia laad4 in this %at4, rhatbr
       thsyoom4 rrithinth4 4~0spCionnot48 in A tiol4 167 or not, inoludiag
       oorporaticasof th4 fdnd just referredto: are rvqnlladby the t4ru of
       Art1014 176 to file written raporho under oath dth the olerk of the county
       oourt of the oountyin whioh rub land is looatedin th4 term and und4r
       oonditiaaastatedby law.4 Thir letku       opiniom~84 4xpr4salyappmmd and
       followedw oaferenoe     opinionNo. 2990, da-&d July 6, 1936, r4p01-M at
       page 161 of the Atteney   Q4n41al*4 Report for 1934-1936.

                Cur opinibw I&. G-2521~revi-d the aonf4rrenoo
                                                            opinionsaa in th4
       preosdingparagraph,and states: "We have given oarsfulstudy to thsao
       opinionsand beliae that the raaaoningand o0nolusion4of the last +SWJ
       opinioaaar4 Oo~crt.4 (Conferenceopinions2667, 2990, aupra.)

                 1A adher to ih4 prinoipl4aof law anaounoedbythe ooafereno4
       opinion4lpst apprm4d and r4affimthe ltat4m4ntof OpinionNo. G-2621.
       For your guidimo4w4 append hereto oompleteoopi44of all thr44 oonfbrunm
       opiniona,as rell a4 thi opiaion lb. d2621 mitten duringthe pressat
       4dmiaistr4tion of this 0rfiO4.

                   With r4f4x~n44im your last qU44tiOlOOnO4rBingth4 p4rSO8alPOP-
       4x+35  we quote Ark1014 1771 "Al.1414 ahall hare an enjoy in thi8 8tata suoh
       righ:htr ae to parsonalpropkitga4 4r4,or She1 a4 aooorded t0 oitit480 of
       the Unit4d Stat44by the lawn of ti4 Wation to nbioh such alien shall &slang
       or @r the treatiesbu snob Nationwith the hited Statea.”

                 Siaoe thia oountxyla at thiotinw 4ngag4dinn& with the 04nma
       Rioh, w4 have no nwan4 of aaoertainingwwh rights,if uy, ar4 aooord4doib
       izena bf the United Statea in Germany. We d&h to point out, howwe~ that
       Article 177 is appar4stlythe only Art1010 of ths Code relatingto peracmel
       proper&g* The remainderof Title 6 deroribeathe right4,privil4g4aand
       duties la reaps& to lands. The prooeduralr%atutearelate to aotiom with
       rempeot to landa. The statuteauthorizingsuit (Art.  172) reaiiriotrauoh
       suit4 to "lands in this Btnte."

                 Prior to the mwual  4m4ndm4ntato the Titl9, it m4 held in
       Wiederud4r4 ~4. Stat4, 64 T4x. 153, that alnoemo mode of deolariagland
       title forf'eitur44wan provid4d~bylaw, aw attsmptsdforfeiture8~41-4 in-
       effeotual. It appear4that uder the presentstate of the law the 4anw
       hinoiples would oontr01at fhistims in 4xryPotion seekingforfeitureof
       p4rsonalproperty.
                                                     Yours very truly

       ----                                          ATTCXZIW      OF TEW
                                                            ffEE%LAL
       AIFmmD   SEP 30, 1942
                                                     By /a/ BenjwniiWoodPl
       ~~:%!%c&~:F         TEXh6                                 Assistant